Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Ansari et al (“Ansari” US 2014/0259074 A1), published on September 11, 2014.
	As to claim 1, Ansari teaches “in response to receiving a request for database instance discovery, retrieving backup history information” in par. 0174, fig. 9A, fig. 10A (clicking on “backup” icon of fig. 9A triggered to open GUI in fig. 10A that contains a backup history corresponding to retrieving backup history information).
	Ansari teaches “filtering the backup history information to obtain selected backup information; sending an instance discovery response that includes the selected backup information” in fig. 10A, par. 0175 (“…in response to selecting a 
History option 732, a list or pop-up display may be generated to display the backup history data in a table…”).
 	Ansari teaches “and generating one or more protection policies based on the selected backup information” in fig. 10C, par. 0177 (“…the user may change the schedule settings and select the Update button to modify the schedule.  Particularly, the user may: change the list of files for the schedule; done and modify an existing schedule; and/or change the list of files…”; backup schedule is changed as correspond to generating one or more protection policies based on the selected backup information).
	As to claim 8, it is rejected for similar reason as claim 1.
As to claim 15, it is rejected for similar reason as claim 1.

	As to claim 2, Ansari teaches “wherein generating the one or more protection policies comprises automatically prompting an administrator with a recommended backup schedule for each protection policy, wherein the recommended backup schedule includes information obtained from the selected backup information” in fig. 10C, par. 0177.
	As to claim 9, it is rejected for similar reason as claim 2.
As to claim 16, it is rejected for similar reason as claim 2.

	As to claim 3, Ansari teaches “wherein the backup history information is filtered using a SELECT database query” in fig. 9A, par. 0174.
As to claim 10, it is rejected for similar reason as claim 3.
As to claim 17, it is rejected for similar reason as claim 3.

	As to claim 4, Ansari teaches “wherein the backup history information includes at least one of: a backup type, a backup start date, a backup start time, a backup finish date, a backup finish time, a last log sequence number (LSN), or a database name” in fig. 10A (My Backup History 733 shows backup type in “Type” column).
As to claim 11, it is rejected for similar reason as claim 4.
As to claim 18, it is rejected for similar reason as claim 4.

	As to claim 5, Ansari teaches “wherein the selected backup information includes a backup type, a backup start date, and a backup start time.” in fig. 10C (GUI 737 shows how to schedule a backup including information as daily, weekly, start time and backup type).
	As to claim 12, it is rejected for similar reason as claim 5.
As to claim 19, it is rejected for similar reason as claim 5.

	As to claim 6, Ansari teaches “wherein subsequent to generating the one or more protection policies, triggering a backup based on the generated protection policies” in fig. 10C (GUI 737 shows how to schedule a backup with associated policy corresponding to triggering a backup based on the generated protection policies).
	As to claim 13, it is rejected for similar reason as claim 6.
As to claim 20, it is rejected for similar reason as claim 6.

As to claim 7, Ansari teaches “determining whether a backup history is found, wherein the backup history comprises the backup history information if found; and wherein an administrator is to define a backup schedule if the backup history is not found” in fig. 10A (My Backup History 733 shows backup history information when a backup history is found) and in fig. 10C (schedule 734 provides GUI 737 for administrator to define a backup schedule if the backup history is not found).
As to claim 14, it is rejected for similar reason as claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a 
/LOC TRAN/
Primary Examiner, Art Unit 2165